Harry G. Herman, S.
In this proceeding for a construction, the executors, the daughter and son-in-law of the decedent, request a determination as to the validity, construction and effect of the following provision contained in paragraph “ second ” of the will, to wit: “ Trust funds to be set up for each of my two grandsons, Thomas A. Klein and Christopher J. Klein, in the amount of Two Thousand Dollars ($2,000.00) for each of them ”.
The testatrix has failed to provide a duration for the trust, or any trustees, or to place upon trustees, any duty or standards to guide their actions. In these circumstances the testatrix has created at most two passive trusts which by operation of law (Real Property Law, §§ 92, 93) title to the bequeathed property vests directly in the beneficiaries (Jacoby v. Jacoby, 188 N. Y. 124; Denison v. Denison, 185 N. Y. 438; Matter of Kuehnle, 4 Misc 2d 540). The named beneficiaries are infants *427who reside in Dade County, Florida, with their father, their duly appointed general guardian, and the person authorized to receive the bequests as such guardian. (Surrogate’s Ct. Act, I 271-a.)